Citation Nr: 1756346	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-46 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 60 percent rating for service-connected right knee ankylosis, including considering the propriety of the reduction to a 0 percent (i.e., noncompensable) rating for this disability effective April 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973 and from January 1976 to May 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which reduced the rating for the Veteran's right knee ankylosis from 60 to 0 percent prospectively effective as of April 1, 2010.

In October 2016, in support of his claim contesting that reduction and requesting reinstatement of the prior rating for this right knee disability, the Veteran and his daughter testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.

Since it requires further development, the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran testified during his Travel Board hearing that he had applied for and been granted disability benefits from the Social Security Administration (SSA).  A preliminary review of his paperless (i.e., virtual) claims file, however, does not show that any effort was ever made to obtain and associate any available SSA records with his VA claims file so they may be considered in this appeal.  Because these SSA records are potentially relevant, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to try and obtain these additional records.

Since the claims file is being returned to the AOJ all other potentially relevant records also should be obtained, including all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no additional medical records are available, this fact must be noted in the claims file.

2.  Also obtain the Veteran's SSA records, including a copy of its determinations concerning his claim for disability benefits from this other Federal agency, together with the medical records and other evidence that served as the basis for any such determination.

3.  Following any other development deemed necessary, re-adjudicate this claim in light of this and all other additional evidence.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative an appropriate opportunity to respond to it before returning the file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

